NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO BRISENO-BARCENAS,                        No.    19-70733

                Petitioner,                     Agency No. A205-489-797

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Sergio Briseno-Barcenas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Najmabadi v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

       The BIA did not abuse its discretion in denying Briseno-Barcenas’s motion

to reopen as untimely where the motion was filed more than 90 days after the final

order of removal, and where Briseno-Barcenas failed to demonstrate a material

change in country conditions in Mexico to qualify for the regulatory exception to

the time limitation for filing a motion to reopen. See 8 C.F.R. § 1003.2(c)(2),

(3)(ii); Najmabadi, 597 F.3d at 990-91 (BIA did not abuse its discretion in denying

motion to reopen where evidence of general country conditions was not material to

petitioner’s claim).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening,

where Okoth has not raised a legal or constitutional error. See Bonilla v. Lynch,

840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review Board

decisions denying sua sponte reopening for the limited purpose of reviewing the

reasoning behind the decisions for legal or constitutional error.” (citation and

internal quotation marks omitted)).

      As stated in the court’s June 19, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    19-70733